DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Auchter (DE 102008007597 A1).
Regarding claim 1, Aucther discloses a heat exchanger, comprising:
a header (140, Fig. 14); and
a coolant tube (R9’, Fig. 9(B)) including first and second coolant passages arranged adjacent to one another (left and right passages of web 7”) and separated by a partition (web 7”), a first end of the coolant tube coupled to the header (see Fig. 14), the partition including a notch arranged at the first end (see alternatives of notch in the annotated figures below), the notch extending from a first end of the coolant tube in a direction of an opposing end of the coolant tube (see the annotated figures below), wherein the notch extends into the coolant tube from the header (the notch extends from the tube end, which is from the header, into the middle length of the tube).

    PNG
    media_image1.png
    868
    1197
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    868
    1197
    media_image2.png
    Greyscale

Regarding claim 2, Auchter further discloses wherein the notch forms a pass-through between the first and second coolant passages at the first end (the notch allows fluid passing from left to right passage or from right to left passage).
Regarding claim 3, Auchter further discloses wherein the notch extends a length into the first and second coolant passages, away from the header (the back side 7.3” of the notch 20 extends a length to the left and right passages).
Regarding claim 4, Auchter further discloses wherein a remainder of the partition adjacent to the notch spans a height of the coolant tube and completely separates the first and second coolant passages from one another (the portion of web 7 without the notch 20 completely separate the left and right passages and has a height between walls 3 and 4).
Regarding claim 5, Auchter further discloses wherein the partition is disposed between a lower surface (wall 4) of the coolant tube and an opposing, upper surface of the coolant tube (wall 3) and includes a terminating edge (7.1” and 7.2” on a front face) at the first end that does not span an entire height of the coolant tube from the lower surface to the upper surface (7.1” and 7.2” on a front face has the notch 20 and it does not span from the wall 3 and wall 4).
Regarding claim 6, Auchter further discloses wherein a wall forming the first and second coolant passages includes each of the lower surface and the upper surface (the strip 5 has walls 3 and 4), and wherein a thickness of the partition is at least twice a thickness of the wall (the web 7 has double wall thickness).
13.	Regarding claim 7, Auchter further discloses wherein the partition further includes a first surface (bottom face of 7.1” and 7.2”) joined to the terminating edge and extending 
Regarding claim 8, Auchter further discloses wherein the partition further includes a second surface (surface of 7.3”) joined to the first surface and extending toward the upper surface or lower surface (wall 4) and away from the terminating edge (away from 7.1” and 7.2” on a front face).
Regarding claim 9, Auchter further discloses wherein the first surface is flat and without curvature (the bottom face is flat), and wherein the second surface curves toward the upper surface or lower surface (the bottom side of surface of 7.3” is a U shaped, so that curves toward wall 3 from bottom of the “U” or curves toward wall 4 from top of the “U”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auchter (DE 102008007597 A1) alone.
Regarding claim 10
Auchter further discloses that the openings 20 are provided to allow the fluid between the left and right passages connectable, see paragraphs 0093-0094 of the translation. Such feature is provided at one end of the tube, and it is obvious to one of ordinary skill in the art to also provide the opening or notch 20 at the opposite end of the tube that extends into the middle span of the tube. It is expected that the second end of the tube also offers the same fluid communication between the left and right passages.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the partition further comprises a second notch arranged at a second end of the coolant tube and extending into the coolant tube from the second end, with the second end opposing the first end in Auchter in order to provide a fluid communication at the second end.
Regarding claim 11, Auchter discloses a heat exchanger, comprising:
a first header (140, see Fig. 14) and a second header (see the figure below) arranged at opposite ends of the heat exchanger;
a plurality of coolant tubes (flow channels 120, where tubes R9’ are used, see paragraph 0102 of the translation and Fig. 9(B)), where each coolant tube includes two coolant passages arranged adjacent to one another (left and right passages of web 7”) and separated by a partition (web 7”), the partition and coolant tube each extending between and coupled to the first header and second header (see Fig. 14), the partition including a first notch at a first end of the partition (see alternatives of notch in the annotated figures in claim 1 above), with the first notch extending into the coolant tube from the first header (the notch extends from the tube end, which is from the header, into the middle length of 

    PNG
    media_image3.png
    402
    571
    media_image3.png
    Greyscale

Auchter fails to disclose a second notch at an opposing, second end of the partition, with the second notch extending into the coolant tube from the second header.
As noted in claim 10 above, Auchter further discloses that the openings 20 are provided to allow the fluid between the left and right passages connectable, see paragraphs 0093-0094 of the translation. Such feature is provided at one end of the tube, and it is obvious to one of ordinary skill in the art to also provide the opening or notch 20 at the opposite end of the tube that extends into the middle span of the tube. It is expected that the second end of the tube also offers the same fluid communication between the left and right passages.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a second notch at an opposing, second end of the partition, with the second notch extending into the coolant tube from the second header in Auchter in order to provide a fluid communication between the left and right passages at the second end.
Regarding claim 12, Auchter as modified further discloses wherein each of the first notch and the second notch extends across only a portion of a height of the partition (the first notch and the modified second notch has only a portion of the tube height, as shown in Fig. 9(B)), the height defined perpendicular to direction of flow through two coolant passages (the tube height is perpendicular to the fluid flow direction).
Regarding claim 13, Auchter as modified fails to disclose wherein the partition is centered between the two coolant passages, with each coolant passage of the two coolant passages having a same width in a direction perpendicular to the height.
Fig. 1 of Auchter discloses the partition (7) is centered between the two coolant passages (1 and 2), with each coolant passage of the two coolant passages having a same width in a direction perpendicular to the height (the passages 1 and 2 are symmetrical which have the same width perpendicular to the tube height).
Paragraph 0036 of the translation of Auchter further discloses a bead (11 in Fig. 11) in the middle and that reinforce the channel being created.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the partition is centered between the two coolant passages, with each coolant passage of the two coolant 
Regarding claim 14, Auchter as modified further discloses a plurality of fins (130, Figs. 14 and 15) positioned between adjacent coolant tubes of the plurality of coolant tubes.
Regarding claim 16, Auchter as modified further discloses wherein the first header includes a first plurality of openings, the second header includes a second plurality of openings, and wherein each tube of the plurality of tubes is coupled to a corresponding opening of the first plurality of openings and a corresponding opening of the second plurality of openings (the upper and lower headers 140 respectively have openings for joining opposite ends of tubes 120, see also paragraph 0102 of the translation). 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auchter (DE 102008007597 A1) in view of Shimizu (US Patent No. 6,247,529).
Regarding claim 15, Auchter further discloses the second notch is positioned at a lower surface of the coolant tube, with the partition joined to the upper surface and not the lower surface at the second notch (the second notch as modified in claim 11 is the same as the notch 20 as shown in Fig. 9(B), which is joined at a lower surface 4 of the tube and has the web 7 joined to the upper surface 3).
Auchter fails to disclose wherein the first notch is positioned at an upper surface of the coolant tube and, with the partition joined to the lower surface and not the upper surface at the first notch.
Shimizu discloses wherein the first notch (18, Fig. 4B; and at 16, Fig. 3B) is positioned at an upper surface of the coolant tube and, with the partition joined to the lower surface (14) and not the upper surface (12) at the first notch.
Shimizu also discloses combination of the notches 18 in Fig. 4B and 4C can be provided (col. 4, lines 43-47).
It has been held that a "simple substitution of one known element for another to obtain predictable results” is obvious. In this instance the prior arts provides for a notch provided in partition wall of a flat tube to allow communication of fluid between the partitioned channels. It is known in the art to substitute Auchter’s notch 20 position at a lower surface for Shimizu’s notch positioned at an upper surface. The result of the substitution would have been predictable. MPEP 2143 B.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the first notch is positioned at an upper surface of the coolant tube and, with the partition joined to the lower surface and not the upper surface at the first notch in Auchter in view of Shimizu through simple substitution of one known element for another, so that a communication of fluid between the partitioned channels is predictable.
Response to Arguments
Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive.
Regarding the arguments of Auchter for rejection of claims 1 and 11, an enlarged view in Fig. 9B of Auchter with alternate interpretations of “notch” are shown above in claim 1. From the above reproduced figure, Auchter clearly shows the face 7.2” of the web .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (US 2017/0290199) discloses notches (S1) formed at inlet and outlet ends of air channels.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOEL M ATTEY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/F.K.L/Examiner, Art Unit 3763